Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered April 25, 2005 in a personal injury action. The order, among other things, denied defendant’s motion for summary judgment dismissing the complaint and granted plaintiffs motion for partial summary judgment on the issue of negligence.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 2, 2006 and filed in the Erie County Clerk’s Office on May 4, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Scudder, Martoche, Smith and Hayes, JJ.